Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Bryn Mawr Bank Corporation: We consent to the incorporation by reference in the registration statements (No. 333-204547, No. 333-201642, No. 333-182435, No. 333-168072, No. 333-144280, No. 333-143445, and No. 333-119958) on Form S-8, registration statements (No. 333-206866, No. 333-196916, and No. 333-163874) on Form S-4, and registration statements (No. 333-202805, andNo. 333-177109) on Form S-3 of Bryn Mawr Bank Corporation and its subsidiaries of our reports dated March 11, 2016, with respect to the consolidated balance sheets of the Corporation as of December31, 2015 and 2014, and the related consolidated statements of income, comprehensive income, cash flows, and changes in shareholders’ equity for each of the years in the three-year period ended December31, 2015, and the effectiveness of internal control over financial reporting as of December31, 2015, which reports appears in the December31, 2015 annual report on Form 10-K of Bryn Mawr Bank Corporation and its subsidiaries. (signed) KPMG LLP Philadelphia, Pennsylvania
